                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON




KENNETH G. WILLIAMS,                                                  Case No. 6:18-cv-00144-AA

               Plaintiff,                                                OPINION AND ORDER

        V.

OREGON DEPARTMENT OF
CORRECTIONS, et al.,

               Defendants.


AIKEN, District Judge:

       Plaintiff, an inmate at Oregon State Penitentiary, filed suit pursuant to 42 U.S.C. § 1983

alleging violations of his federal due process rights. Defendants now move for summary

judgment on all claims under Federal Rule of Civil Procedure 56, arguing that plaintiffs claims

are untimely and barred for failure to exhaust administrative remedies. For the reasons set forth

below, defendants' motion is granted, and this action is dismissed.



1-    OPINION AND ORDER
                                               DISCUSSION

           Plaintiff alleges several claims for relief against the remaining defendants. 1 First, plaintiff

 alleges that ODOC medical defendants failed to provide adequate testing of and treatment for his

 serious spine conditions, subjecting him to unnecessary pain for three years. Second, plaintiff

 alleges that Correctional Officer Stills assaulted him and used a stun gun on his face while

 plaintiff was receiving treatment at the Kadlec Neuroscience Center. Third and finally, plaintiff

 alleges that various defendants denied him access to the courts when they failed to process his

 grievances and fraudulently responded to his appeals. See generally Pl.'s Comp!. (ECF No. 2).

        Defendants argue that plaintiffs claims are untimely, and alternatively, that they are

barred due to plaintiffs failure to exhaust administrative remedies. To prevail on their motion for

summary judgment, defendants must show there is no genuine dispute as to any material fact and

defendants are entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986); Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014) ("If

undisputed evidence viewed in the light most favorable to the prisoner shows a failure to

exhaust, a defendant is entitled to summary judgment under Rule 56."). The court must construe

the evidence and draw all reasonable inferences in the light most favorable to plaintiff. Torres v.

City ofMadera, 648 F.3d 1119, 1123 (9th Cir. 2011).

       I agree that plaintiffs claims are ban·ed by the relevant two-year statute of limitations.

Sain v. City ofBend, 309 F.3d 1134, 1139 (9th Cir. 2002). Construing all inferences in his favor,


       1
          On February 6, 2018, I issued an Order dismissing as time-barred plaintiffs claims
against defendants Van Houten, Taylor, White, Bradford and Wilson arising from events in 2012
and 2013. I also dismissed plaintiffs claims against defendants Hague, Wick, DaFoe, O'Brien,
Sally, and Schnetsky for lack of personal participation. Finally, I dismissed plaintiffs claims
against the Oregon Department of Corrections (ODOC) on grounds of sovereign immunity and
claims against defendants Kadlec Neuroscience Center, Wang, Carter and Arredondo for failure
to allege action under color of law. See Order to Proceed In Forma Pauperis at 2-4 (ECF No. 6).
2-     OPINION AND ORDER
plaintiff signed his Complaint on January 9, 2018, and he alleges no unlawful conduct by

defendants that occurred during the two-year period prior to that date. Granted, the statute of

limitations is tolled while a prisoner exhausts his or her available administrative remedies. Brown

v. Va/off, 422 F.3d 926, 943 (9th Cir. 2005) (stating that "the applicable statute of limitations

must be tolled while a prisoner completes the mandatory exhaustion process"). However,

plaintiff's evidence shows that he submitted and appealed the vast majority of grievances related

to his claims in 2013, with several filed and appealed in 2015. See PI.'s Response Bxs. A-D

(ECF No. 42-1). Only one of plaintiff's grievance appeals extended into 2106 and within the

limitations period; in that instance, plaintiff failed to comply with the relevant appeal process.

See Sobotta Deel.   ,r,r 28-31; Pl. 's Response Ex. E.
       Under the Prison Litigation Reform Act (PLRA), imnates must exhaust all available

administrative remedies before filing a federal action to redress prison conditions or incidents.

See 42 U.S.C § 1997e(a) ("No action shall be brought with respect to prison conditions under

section 1983 of this title, or any other Federal law, by a prisoner confined in any jail, prison, or

other correctional facility until such administrative remedies as are available are exhausted.").

The exhaustion requirement is "mandatory" and requires compliance with both procedural and

substantive elements of the prison administrative process before a prisoner files suit. Woodford v.

Ngo, 548 U.S. 81, 85, 93-95 (2006).

       Although the exhaustion requirement is mandatory, it is not absolute; if the defendant

shows that the imnate did not exhaust an available administrative remedy, "the burden shifts to

the prisoner to come forward with evidence showing that there is something in his particular case

that made the existing and generally available administrative remedies effectively unavailable to

him." Albino, 747 F.3d at 1172; see also Sapp v. Kimbrell, 623 F.3d 813, 822 (9th Cir. 2010)

3·    OPINION AND ORDER
(the PLRA does not require exhaustion when administrative remedies are "effectively

unavailable"). This burden is met when the prisoner shows that he or she took "reasonable and

appropriate steps," but prison officials nonetheless prevented or interfered with the prisoner's

attempts to exhaust. Nunez v. Duncan, 591 F.3d 1217, 1224 (9th Cir. 2010).

       The Oregon Department of Conections (ODOC) employs a three-step grievance and

appeal process. Or. Admin. R. 291-109-0140. Inmates may file grievances for numerous issues,

including "unprofessional behavior or action which may be directed toward an inmate by an

employee" ofODOC. Id 291-109-0140(2)(c). Generally, the inmate must file a grievance within

thitiy days of the alleged condition or incident, and inmates must file a separate grievance for

each individual who was involved. Id 291-109-0140(5), 291-109-0150(2). If a grievance is

returned to the inmate on procedural grounds, the inmate may resubmit the grievance within

fomieen days if the procedural errors can be corrected. Id § 291-109-0160(5). If a grievance is

accepted, the inmate may appeal a response to the grievance within foutieen days from the date

the response was sent to the inmate. Id 291-109-0170(1)(b). If the appeal is denied, the inmate

may file a second appeal within fourteen days from the date the denial was sent to the inmate. Id

291-109-0170(2)(c). A decision following a second appeal is final. Id 291-109-0170(2)(t).

       Plaintiff did not file any grievances against defendants Schnetsky, Sallee, O'Brien, Van

Houten, Bradford, Hague, White, Wilson, Shelton, Gower, DaFoe, Fhuere, or Williamson.

Sobotta Deel.   ,r 13; Taylor Deel. ,r   13. Plaintiff filed various grievances in 2013 regarding his

medical conditions, but he completed the grievance appeals process for those grievances in 2013

and 2014, well outside of the limitations period. Taylor Deel.         ,r,r   15-43. Plaintiff also filed

grievances in March and April 2015 regarding the alleged lack of medical care, but he failed to



4-    OPINION AND ORDER
complete the administrative process for one grievance and completed the process for the other in

August 2015, also outside of the limitations period. Sobotta Deel.   ,r,r 25-27, 32-36.
       As noted above, only one of plaintiffs grievance appeals extended into 2016. In April

2015, plaintiff filed Grievance No. 2015-04-024 and alleged that Officer Stills interfered with a

neurosurgeon's recommendation and treated plaintiff disrespectfully. Sobotta Deel.        ,r 29;   Pl.'s

Response Ex. E4-5. Officer Stills responded to the grievance, and plaintiff filed a first appeal.

Sobotta Deel.   ,r,r 29-30. On December 11, 2015, defendant Fhuere responded to plaintiffs appeal
and found no wrongdoing to support plaintiffs claims. Id Plaintiff submitted a second appeal,

and it was returned for corrections; plaintiffs corrected appeal was due February 9, 2016. Id         ,r
31. On March 2, 2016, ODOC received a second appeal dated February 12, 2016, and the appeal

was returned as untimely. Id. Plaintiff did not properly exhaust his administrative remedies for

this grievance and fails to show that the appeal process was unavailable as a practical matter.

       Regardless, even if plaintiff had completed the grievance appeal process for Grievance

No. 2015-04-024, that grievance does not relate to the claim alleged against Officer Stills in this

action. Thus, plaintiff presents no evidence that he completed the grievance process for the

claims alleged within the limitations period, and plaintiffs claims are barred.

                                          CONCLUSION

       Defendants' Motion for Summary Judgment (ECF No. 22) is GRANTED, and this case is

DISMISSED.

IT IS SO ORDERED.        y'\'
       DATED this     '60   day of January, 2019.



                                                 A1 en
                                    United States District Judge
5-    OPINION AND ORDER
